DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
After further search and thorough examination of the application in view of the applicant’s arguments, amendments, and the terminal disclaimer, claims 1-6, 8-14, and 21-27 are found to be in conditions for allowance.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches a system and a method thereof which includes a printer, a scanner, wherein the printer is operable to print a booklet, wherein the booklet comprises: a plurality of booklet pages, including a first multi-layer page and a second multi-layer page; and a binding that joins the plurality of booklet pages, wherein the first multi-layer page includes a barcode page, wherein the barcode page includes a first plurality of labels, each label of the first plurality of labels including a barcode of the plurality of barcodes, and the second multi-layer page includes an upgrade page, wherein the upgrade page includes a second plurality of labels, each label of the second plurality of labels including a barcode of the plurality of barcodes, and upgrade information indicating a digital format for receiving digitized content. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876